                 Case 5:21-cv-00121 Document 1 Filed 02/08/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                     MIDLAND DIVISION

 KNIGHTEN MACHINE AND SERVICE, INC.                     §
 d/b/a KNIGHTEN INDUSTRIES, INC.                        §
                                                        §
           Plaintiff,                                   §
                                                        §
                                                        §
                                                        §         CASE NUMBER: 5:21-cv-00121
 v.                                                     §
                                                        §
                                                        §
                                                        §
                                                        §
 AQUA TERRA PERMIAN, LLC,                               §
                                                        §
            Defendant.                                  §


           DEFENDANT AQUA TERRA PERMIAN, LLC’S NOTICE OF REMOVAL


           COMES NOW, Aqua Terra Permian, LLC and files this, its Notice of Removal pursuant

to 28 U.S.C. § 1446(a) and respectfully shows as follows:


      I.        Introduction

           1.      Plaintiff Knighten Machine and Services, Inc. d/b/a Knighten Industries, Inc. is a

Texas corporation (“Knighten”).

           2.      Defendant is Aqua Terra Permian, LLC a Delaware limited liability company

(“ATP”).

           3.      ATP was served with Knighten’s filed Petition on January 6, 2021 in Cause

Number CV-57288 pending in the 385th Judicial District Court of Midland County, Texas (the

“State Court Lawsuit”). ATP files this Notice of Removal within the 30-day time period required




Notice of Removal                                                                             Page 1
               Case 5:21-cv-00121 Document 1 Filed 02/08/21 Page 2 of 5




by 28 U.S.C. § 1446(b); Bd. Of Regents of Univ. Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d

274, 278 (5th Cir. 2007).

   II.        Basis for Removal

         4.      Removal to Federal District Court for the Western District of Texas is proper

because Knighten is seeking an amount in excess of $75,000 excluding costs and fees, and there

is complete diversity between the parties. 28 U.S.C. § 1332(a). Knighten is a Texas corporation

with its principal place of business (nerve center) in Texas; therefore, Knighten is a Texas citizen.

ATP is a Delaware limited liability company. Unlike corporations and individuals, the citizenship

of limited liability companies and limited partnerships is not determined by their residence, place

of incorporation, or principal place of business. The citizenship of limited liability companies and

limited partnerships is determined by the citizenship of the members and partners of each entity.

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

         5.      ATP’s sole member is Aqua Terra Intermediate Holdco LP an Alberta, Canada

limited partnership.

         6.      Aqua Terra Intermediate Holdco LP’s partners are Aqua Terra Intermediate Holdco

GP ULC an Alberta, Canada unlimited liability corporation and Aqua Terra US Holdings, LLC a

Delaware limited liability company. Aqua Terra Intermediate Holdco GP ULC does not maintain

an office or place of business in Texas. As a result, ATP is a citizen of Canada for diversity

purposes under a 28 U.S.C. § 1332 analysis.

         7.      Aqua Terra US Holdings, LLC’s sole member is Aqua Terra Water Management,

LP a Delaware limited partnership.




Notice of Removal                                                                             Page 2
               Case 5:21-cv-00121 Document 1 Filed 02/08/21 Page 3 of 5




       8.       Aqua Terra Water Management, LP’s partners are Aqua Terra Water Management,

LLC a Delaware limited liability company and Aqua Terra Holdings, LP a Delaware limited

partnership.

       9.       Aqua Terra Water Management, LLC’s sole member is Aqua Terra Holdings, LP

a Delaware limited partnership.

       10.      Aqua Terra Holdings, LP’s partners are Aqua Terra Holdings GP, LLC a Delaware

limited liability company and Aqua Terra Investors, LP a Cayman Islands limited partnership.

       11.      Aqua Terra Holdings GP, LLC’s sole member is Aqua Terra Investors, LP.

       12.      Aqua Terra Investors, LP’s partners include Aqua Terra GP, Ltd. a Caymen Island

limited partnership; Bregal Partners, LP a Jersey (Channel Islands) limited partnership; Deerpath

Partners Holdings Corporation AIF-1, LLC a Delaware limited liability company; Deerpath

Partners Holdings Corporation AIF-2, LLC a Delaware limited liability company; and Pondfield

Capital Advantage, LP a Delaware limited partnership.

       13.      Aqua Terra GP, Ltd.’s sole partner is Bregal Partners, LP.

       14.      Bregal Partners, LP’s partners are Bregal Investments III, LP a Jersey (Channel

Islands) limited partnership and Bregal North American General Partner Jersey Limited, a Jersey

(Channel Islands) corporation. Bregal North American General Partner Jersey Limited does not

maintain an office or place of business in Texas. As a result, ATP is also a citizen of Jersey

(Channel Islands) for diversity purposes under a 28 U.S.C. § 1332 analysis.

       15.      There are no members of Deerpath Partners Holdings Corporation AIF-1, LLC or

Deerpath Partners Holdings Corporation AIF-2, LLC a Delaware limited liability company that

are Texas citizens or maintain a principal place of business in Texas. Likewise, there are no




Notice of Removal                                                                         Page 3
              Case 5:21-cv-00121 Document 1 Filed 02/08/21 Page 4 of 5




partners of Pondfield Capital Advantage, LP that are citizens of Texas or that maintain a principal

place of business in Texas

       16.     Bregal Investments III, LP’s partners are Bregal Luxembourg SARL, a

Luxembourg corporation and Bregal Jersey Limited, a Jersey (Channel Islands) corporation.

Bregal Jersey Limited does not maintain an office or place of business in Texas. As a result, ATP

is also a citizen of Luxembourg for diversity purposes under a 28 U.S.C. § 1332 analysis.

       17.     Pursuant to the Fifth Circuit Court of Appeals’ holding in Harvey ATP is a citizen

of Canada, Jersey (Channel Islands), and Luxembourg for diversity purposes. As such, removal

is proper as there is complete diversity between ATP and Knighten. 28 U.S.C. § 1332(a). Removal

is also proper pursuant to 28 U.S.C. § 1332(a)(2) as this Court has alienage jurisdiction due to

ATP’s deemed citizenship status under a diversity analysis.

       18.     Copies of all applicable process, pleadings, and orders served on ATP or served by

ATP in the underlying State Court Lawsuit are attached to this Notice as required by 28 U.S.C. §

1446(a).

       19.     Venue is proper in the Western District of Texas, Midland Division pursuant to 28

U.S.C. § 1441(a) because the State Court Lawsuit was pending in Midland County, Texas which

is a county in the Federal Western District of Texas, Midland Division.

       20.     ATP will promptly file a copy of this Notice with the clerk of the Texas District

Court in Midland County, Texas where this suit has been pending.

       WHEREFORE, for the forgoing reasons, ATP requests that this Court remove the State

Court Lawsuit to the United States District Court for the Western District of Texas, Midland

Division and for any further relief that ATP is justly entitled.




Notice of Removal                                                                           Page 4
             Case 5:21-cv-00121 Document 1 Filed 02/08/21 Page 5 of 5




                                                     Respectfully submitted,


                                              BY: /s/ H. Brandon Jones
                                                 H. Brandon Jones
                                                 State Bar No. 24060043
                                                 Brandon@BondsEllis.com
                                                 John T. Wilson IV
                                                 State Bar No. 24033344
                                                 John.Wilson@BondsEllis.com
                                                 BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                 420 Throckmorton Street, Suite 1000
                                                 Fort Worth, Texas 76102
                                                 Phone: 817-405-6900
                                                 Fax: 817-405-6902

                                                 ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of this Notice of Removal has been served in
accordance with the Federal Rules of Civil Procedure via email and first-class mail, postage paid
on this 8th day of February 2021 to:

       Jason B. Hamm
       Hamm Law Group, PLLC
       300 N. Garfield, Suite 205
       Midland, Texas 79705
       jason@permianlaw.com

                                              /s/ H. Brandon Jones
                                              H. Brandon Jones




Notice of Removal                                                                            Page 5
